1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                               DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,                Case No. 2:11-cr-00342-HDM-GWF
9                            Plaintiff,
          v.                                  ORDER
10
     ROBERTO CALDERON,
11
                             Defendant.
12

13        The motion to withdraw as attorney filed by Assistant United

14   States Attorney Daniel J. Cowhig (ECF No. 75) is GRANTED.          IT IS

15   THEREFORE ORDERED that Mr. Cowhig is withdrawn as attorney of

16   record for this case and shall be removed from the CM/ECF service

17   list in this case.

18        IT IS SO ORDERED.

19        DATED: This 20th day of November, 2019.
20

21                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                          1
